PER CURIAM.
Upon review of the record on appeal and after consideration of the briefs and oral arguments of counsel for the respective parties, we determine that Chapter 69-917 Laws of Florida, Special Acts 1969, as amended, expressly mandated that the School Board of Broward County was subject to the provisions of the South Florida Building Code, and authority vested in the City of Fort Lauderdale to require compliance therewith, including the required building permits and payment of building permit fees. Accordingly, the final judgment is reversed and the cause remanded with directions to enter final judgment in accordance with the views herein expressed.
Reversed and remanded.
OWEN, C. J., and WALDEN and CROSS, JJ., concur.